              Case 5:18-cv-00817-XR Document 38 Filed 07/29/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                      CIVIL ACTION NO. 5:18-cv-00817-XR
                    Plaintiff

AND

JANE DOE

                    Plaintiff-Intervenor,

         v.

UNITED AIRLINES, INC.,

                    Defendant.


               THIRD JOINT MOTION TO EXTEND STAY OF PROCEEDINGS

         Plaintiff Equal Employment Opportunity Commission (“EEOC”), Intervenor Jane Doe

(“Intervenor”), and Defendant United Airlines, Inc. (“United”), jointly request that the Court

continue to August 13, 2019 from July 30, 2019 the deadline for the parties to report to the Court

on their efforts to resolve this matter and/or propose an amended scheduling order. In support of

this Motion, the parties state as follows:

         1.      On April 24, 2019, the parties informed the Court that they were pursuing

settlement discussions and requested a stay of all proceedings until those efforts could be

exhausted. (ECF No. 24.)

         2.      The Court granted the parties’ requested stay on April 24, 2019, ordering the

parties to file a status report on or by June 23, 2019 indicating whether mediation was successful

and including a proposed amended scheduling order, if necessary. (Text Order dated April 24,

2019.)




                                                  -1-
             Case 5:18-cv-00817-XR Document 38 Filed 07/29/19 Page 2 of 4



        3.      On June 19, 2019, the parties filed a Joint Motion to Extend Stay of Proceedings,

and the Court granted the motion, extending the deadline for the parties to report on the status of

settlement discussions and/or file a proposed amended scheduling order to July 16, 2019. (ECF

No. 35 and related Text Order).

        4.      On July 16, 2019, the parties filed their Second Motion to Extend Stay of

Proceedings, which this Court granted, extending the deadline to July 30, 2019. (ECF No. 37

and related Text Order).

        5.      The parties have made significant progress towards resolving all outstanding

claims in this case and are continuing to diligently engage in settlement discussions.

        6.      For these reasons, the parties believe that a continuance of the current stay is in

the best interests of the parties and in the best interests of justice, as it will allow the parties to

continue to negotiate a resolution of this case, without incurring additional costs and without

prejudicing either party. Accordingly, the parties respectfully jointly request an extension of the

current stay to August 13, 2019, to allow them to continue and hopefully complete their

settlement discussions.

        7.      This request is not made for purposes of delaying this proceeding, and no party

will be prejudiced by the granting of this extension.

        WHEREFORE, Plaintiff EEOC, Intervenor Jane Doe, and Defendant United Airlines,

Inc., respectfully request that the Court continue to August 13, 2019 the deadline for the parties

to report on the status of settlement discussions and/or file a proposed amended scheduling order.




                                                   -2-
        Case 5:18-cv-00817-XR Document 38 Filed 07/29/19 Page 3 of 4




ATTORNEYS FOR DEFENDANT                      ATTORNEYS FOR PLAINTIFF


s/Ada W. Dolph______________________         s/Philip Moss (w/consent)______________
ADA W. DOLPH (admitted Pro Hac Vice)          PHILIP MOSS
E-Mail: adolph@seyfarth.com                   Trial Attorney
                                              Texas State Bar No. 24074764
SEYFARTH SHAW LLP                             E-Mail: philip.moss@eeoc.gov
233 S. Wacker Drive, Suite 8000
Chicago, Illinois 60606                      EQUAL EMPLOYMENT OPPORTUNITY
Telephone: (312) 460-5000                    COMMISSION
Facsimile: (312) 460-7000                    San Antonio Field Office
                                             5410 Fredericksburg Road, Suite 200
                                             San Antonio, Texas 78229-3555
KATHRYN C. PALAMOUNTAIN                      Telephone: (210) 281-7636
Texas State Bar No. 24061004                 Facsimile: (210) 281-7669
E-Mail: cpalamountain@seyfarth.com.
                                             ATTORNEY FOR INTERVENOR
SEYFARTH SHAW LLP                            JANE DOE
700 Milam Street, Suite 1400
Houston, Texas 77002-2812                    s/Colin Walsh (w/consent)__
Telephone: (713) 225-2300                    Robert J. Wiley*
Facsimile: (713) 225-2340                    Texas Bar No. 24013750
                                             Colin Walsh*
                                             Texas Bar No. 24079538
                                             *Board Certified in Labor and Employment
                                             Law by the Texas Board of Legal
                                             Specialization

                                             WILEY WALSH, P.C.
                                             1011 San Jacinto Blvd, Ste 401
                                             Austin, TX 78701
                                             Telephone: (512) 271-5527
                                             Facsimile: (512) 201-1263
                                             colin@wileywalsh.com




                                       -3-
              Case 5:18-cv-00817-XR Document 38 Filed 07/29/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2019, I caused a true and correct copy of the foregoing

document to be electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the following at their e-mail addresses on file with the

Court:

                   Robert A. Canino (robert.canino@eeoc.gov)
                   Edward Juarez (eduardo.juarez@eeoc.gov)
                   Philip Jonathan Moss (philip.moss@eeoc.gov)
                   U.S. Equal Employment Opportunity Commission
                   San Antonio Field Office
                   5410 Fredericksburg Road, Suite 200
                   San Antonio, Texas 78229-3555

                   Colin Walsh (colin@wileywalsh.com)
                   WILEY WALSH, P.C.
                   1011 San Jacinto Blvd., Suite 401
                   Austin, Texas 78701


                                               s/Ada W. Dolph
                                               One of the Attorneys for
                                               UNITED AIRLINES, INC.

58296459v.1
